In re Louisiana State University & Agricultural & Mechanical Bd. of Supervisors; Medical Center of Louisiana at N. O.; University Medical Center Lafayette; Earl K. Long Medical Center; Huey P. Long Medical Center; E. A Conway Medical Center; W.O. Moss Regional Medical Center; Louisiana State University Medical Center Shreveport; Leonard J. Cha-bert Medical Center; Lallie Kemp Hospital; University Hospital and Washington-St. Tammany Regional Medical Center;— Defendant(s); Applying for Writ of Certio-rari and/or Review, Parish of Orleans, Civil District Court Div. E, No. 99-9855; to the Court of Appeal, Fourth Circuit, No. 2001-CA-0335.
Denied.
VICTORY, J., would grant the writ.